Citation Nr: 1752126	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  08-01 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral pes planus.  

2.  Entitlement to service connection for bilateral toe disorders.  

3.  Entitlement to service connection for a right thigh disability.  

4.  Entitlement to service connection for sleep apnea.  

5.  Entitlement to service connection for a psychiatric disorder, claimed as posttraumatic stress disorder.  

6.  Entitlement to a total rating due to unemployability caused solely by service-connected disabilities.  



REPRESENTATION

Appellant represented by:	Christopher L. Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to August 1984 and from January 1986 to January 1994.  

This case was previously before the Board of Veterans' Appeals (Board) in September 2015, when it was remanded for further development.  Following the requested development, the RO confirmed and continued its denial of entitlement to service connection for bilateral pes planus, bilateral toe disorders, a right thigh disability, sleep apnea, and posttraumatic stress disorder.  The RO also denied entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  Thereafter, the case was returned to the Board for further appellate action.

The issues of entitlement to service connection for sleep apnea and a total disability evaluation based on individual unemployability due to service connected disorders are addressed in the REMAND portion of the decision below.



FINDINGS OF FACT

1.  In an unappealed June 1994 rating decision VA denied entitlement to service connection for pes planus.

2.  Evidence associated with the record since the June 1994 rating decision is either cumulative or redundant and, by itself or in connection with evidence previously assembled, does not relate to an unestablished fact or raise a reasonable possibility of substantiating the claim of entitlement to service connection for pes planus.  

3.  A bilateral toe disorder was first manifested years after service, and the preponderance of the evidence is against a finding that it is in any way related to service.  

4.  The presence of a chronic, identifiable right thigh disability has not been established.  

5.  A psychiatric disorder, diagnosed primarily as depression, was first manifested years after service, and the preponderance of the evidence is against a finding that it is in any way related to service.  

6.  The presence of posttraumatic stress disorder has not been established.  


CONCLUSIONS OF LAW

1.  A June 1994 rating decision which denied the entitlement to service connection for bilateral pes planus is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2.  New and material evidence has not been submitted to reopen the Veteran's claim of entitlement to service connection for bilateral pes planus.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  Bilateral toe disorders were not incurred or aggravated in service.  38 U.S.C. §§ 1110, 1131, 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 3.303 (2017).  

4.  The claimed right thigh disability is not the result of disease or injury incurred or aggravated in service.  38 U.S.C. §§ 1110, 1131, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.303.  

5.  A psychiatric disorder, claimed as posttraumatic stress disorder, is not the result of disease or injury incurred or aggravated in service, and a psychosis may not be presumed to have been so incurred.  38 U.S.C. §§ 1110, 1131, 1154, 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claims decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Further, the Board finds that there has been substantial compliance with its January 2015 remand directives.  See Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Service Connection Claims

During his hearing the Veteran testified that pes planus, a toe disorder, a right thigh disability, and a psychiatric disability were all initially manifested in or as a result of service.  Therefore, he maintained that service connection was warranted.  However, after carefully considering his claims in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against those claims.  

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C. § 1110, 1131; 38 C.F.R. § 3.303.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303. 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

In addition, service connection may be granted for any disease that is initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Id.  

Finally, service connection for a psychosis may be presumed to have been incurred inservice if the disorder was compensably disabling within a year of the Veteran's separation from active duty. 38 C.F.R. §§ 3.307, 3.309.

The Veteran is competent to report his symptoms and what he experienced during and since his separation from service.  Layno v. Brown, 6 Vet. App. 465 (1994).  For example, he is competent to report when he began to have pain, sleeping difficulty, or anxiousness.  However, there is no evidence to suggest that he is competent by training or experience to diagnose any pathology causing those problems.  The question of an etiologic relationship between any current problems and service or a service-connected disability involves a medical issue.  Thus, the question of etiology may not be competently addressed by lay evidence.  Davidson v. Shinseki, 581 F.3d 1313 (2009).  Not only is pes planus, a toe disability, a right thigh disability, and a psychiatric disorder uncorroborated by the evidence in the service; it is contradicted by more contemporaneous and probative evidence of record.  Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence has greater probative weight than a history reported by the Veteran).  

Pes Planus  

Entitlement to service connection for pes planus was initially denied by VA in a June 1994 rating decision.  VA found that the Veteran's service records did not establish that he suffered an injury of the feet or incurred chronic pathology of the feet during military service.  Flexible pes planus was first reported during a March 1994 VA examination, and there was no evidence of a nexus to service.  

The Veteran was notified of that decision, as well as his appellate rights.  However, he did not perfect an appeal with respect to that decision.  Therefore, that decision is final.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  

In January 2005, the Veteran filed an application to reopen his claim of entitlement to service connection for pes planus.  

Generally, a claim which has been denied by the RO may not thereafter be reopened and allowed, and a claim based upon the same factual basis may not be considered.  38 U.S.C. § 7105.  The exception to this rule is 38 U.S.C. § 5108 which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to VA decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

If new and material evidence is presented, the Board may then proceed to evaluate the merits of the claim but only after insuring that the duty to assist the veteran in the development of his claim has been fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999).

Evidence added to the record since the June 1994 rating decision includes VA and private medical records reflecting the Veteran's treatment since August 1994.  Such evidence is new in the sense that it has not previously been before VA.  However, such evidence is essentially cumulative or redundant of the evidence on file in June 1994.  It contains no evidence of pes planus until March 2005, when a consultation with a VA podiatry service confirmed the diagnosis of bilateral pes planus.  Despite that diagnosis, however, there were no findings of a nexus to service.  Indeed, during VA treatment in January 2009, the Veteran acknowledged that in service, he had been told that his feet were normal.  Although he felt that his feet were flat in service, he further acknowledged that he had initially been informed after service that he had pes planus.  Indeed, the additional evidence remains negative for any competent findings of a relationship to service.  Even when considered with the evidence previously of record, it does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for pes planus.  Therefore, the additional evidence is not new and material for the purpose of reopening the claim.  

Toes  

At the Veteran's service entry examination there were no complaints or clinical findings of a toe disorder of any kind.  In April 1992, he was treated for numbness and tingling of the toes.  The assessment was a questionable cold weather injury, however, there was no evidence of a chronic, identifiable toe disability as a result of that episode.  Indeed, thereafter the Veteran served a year and a half without any complaints or clinical findings of a toe disability of any kind.  During his separation examination his feet were clinically evaluated as normal.  

A chronic, identifiable toe disability was not manifested until June 1997, when the Veteran sustained a laceration and fracture of the left great toe in a lawnmower accident.  During a July 2005 consultation with VA podiatry service, the Veteran reported a history of foot pain since 1994.  Following the consultation, the diagnoses were a neuroma of the second interspace, both feet; flexible pes planus; bilateral plantar fasciitis; and metatarsalgia of the left second toe.  

During a March 2010 VA examination, the Veteran reported a history of a cold injury to his toes in service in 1989.  Despite his subjective reports of continuing toe pain, there was no objective evidence of a chronic identifiable toe disability.  Although more recent evidence, such as the report of the Veteran's June 2011 VA examination, shows that he continues to demonstrate foot disabilities such as plantar fasciitis, there is no competent medical evidence relating any toe disorder to service.  Absent competent evidence of a nexus to service, the Veteran does not meet the criteria for service connection.  Accordingly, the claim for service connection of a toe disability is denied.  

Right Thigh 

The Veteran's service treatment records show that in August 1982 and August 1987, he complained of right thigh pain after playing football.  Although he reported being kneed in the right thigh on one occasion, there were no findings of a chronic, identifiable right thigh disability and no further complaints of right thigh pain during the Veteran's remaining six and a half years of service.  

Although the Veteran complained of leg pain and muscle spasms after a day of work in July 2000, there were no findings of a chronic, identifiable right thigh disability.  In July 2004, during treatment at Pitt County Memorial Hospital, the Veteran complained of right thigh pain in association with his bilateral total hip replacements.  However, the record was negative for evidence of a chronic, identifiable right thigh disability, and more recent evidence, such as the report of an April 2017 VA examination, is consistent in that regard.  

In sum, the preponderance of the competent evidence of record is against a finding that the Veteran has a chronic, identifiable right thigh disability.  Pain without a diagnosed or identifiable underlying malady or condition does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 259 F.3d 1356 (2001).  Accordingly, the Veteran does not meet the criteria for service connection for a right thigh disability; and therefore, service connection is not warranted.  

Psychiatric Disability 

The Veteran contends that his psychiatric disorder is primarily the result of his experiences in Grenada from September 1982 to January 1983.  

Service connection for posttraumatic stress disorder first requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., a diagnosis which conforms to the criteria set forth in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV).  Although the fifth edition of the Diagnostic and Statistical Manual of Mental Disorders has since been published, the fourth edition was in effect at the time the Veteran filed his claim.  Further, there must be a link, established by medical evidence, between the current symptoms and an inservice stressor.  Finally, there must be credible supporting evidence that the claimed inservice stressor actually occurred.  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the conditions or hardships of a veteran's service, a veteran's lay testimony alone may establish the occurrence of the inservice stressor.  38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).  Where a current diagnosis of posttraumatic stress disorder exists, the sufficiency of the claimed in-service stressor is presumed.  Id. at 144.  Nevertheless, credible evidence that the claimed in-service stressor actually occurred is also required.  38 C.F.R. § 3.304(f); Kays v. Snyder, 846 F.3d 1208 (Fed. Cir. 2017).

Verification of the associated stressor does not require corroboration of every detail, including the appellant's actual personal participation.  Rather, the evidence may imply his personal exposure.  Suozzi v. Brown, 10 Vet. App. 307 (1997).  

For a stressor to be sufficient for posttraumatic stress disorder, the stressor must meet two requirements: (1) A person must have been exposed to a traumatic event" in which "the person experienced, witnessed, or was confronted with an event or events that involved actual or a threatened death or serious injury, or a threat to the physical integrity of self or others and (2) the person's response to the stressor must have involved intense fear, helplessness, or horror.  Cohen, 10 Vet. App. at 141.  

Although a claimant may identify a particular mental condition, such as PTSD, on the claims form accompanying his application for VA benefits, the scope of the claim cannot be limited only to the condition stated.  Rather it is considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that VA obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Veteran's service medical records, including the reports of his service entrance and separation examinations are negative for any complaints or clinical findings of a psychiatric disorder of any kind.  Rather a psychiatric disorder was first clinically manifested in approximately September 2004, when he was treated for stress.  At that time he complained about the way he was being treated at work.  His additional manifestations included complaints of insomnia, pain, and weight loss.  Testing was strongly positive for depression.  The examiner opined that a lot of the Veteran's symptoms were work-related.  In July 2005, the appellant was examined for the Social Security Administration and was found to have a single episode of major depressive disorder.  He was quite angry at his former employer, the Post Office.  In October 2006, his VA primary care physician noted that the Veteran had a history of depression, largely related to his work difficulties.  

During VA treatment in January 2009, it was noted that the Veteran had symptoms of posttraumatic stress disorder.  Still, it was opined that depression and probable alcohol abuse were his biggest problems.  

During a December 2013, VA psychiatric examination, the Veteran reported that he participated in the Grenada conflict.  He said he heard gun shots when he was there.  He reported seeing two people fighting with machetes and that he had to drive on sharp, steep, curvy roads in the rain.  He denied being in direct combat activities or witnessing any deaths or life threatening events.  The examiner noted that the Veteran's report was not consistent compared to previous examinations.  The examiner further noted that the claimed stressor was not related to a fear of hostile military/terrorist activity because the report of the Veteran's experiences did not meet the stressor criteria for a diagnosis of PTSD.  Rather, the examiner diagnosed the Veteran with a dysthymic disorder and alcohol abuse.  

In December 2014, a private psychiatrist, N. A. E., M.D., found that the Veteran had posttraumatic stress disorder with psychotic symptoms and obsessive compulsive disorder.  However, Dr. E. did not cite as stressor associated with the posttraumatic stress disorder diagnosis.  

Although the Veteran has a diagnosis of posttraumatic stress disorder, the preponderance of the evidence does not support a finding of an associated stressor.  He did not participate in combat, and he has denied witnessing any deaths or life threatening events.  Moreover, in March 2017 a posttraumatic stress disorder appeals coordinator found the evidence insufficient to constitute a stressor or to pursue confirmation of the stressor, because the Veteran had not cited specific instances or events.  The coordinator noted that in January 2009, the Veteran had reported that his unit had received sniper fire.  However, the Veteran's unit record did not substantiate such fire.  

In sum, the preponderance of the evidence is against a finding that the Veteran has an established diagnosis of posttraumatic stress disorder.  Rather, the probative evidence of record shows that his primary psychiatric diagnosis is depression, primarily related to his post-service employment.  Absent an established diagnosis of posttraumatic stress disorder or a nexus between the Veteran's depression and service, the claimant does not meet the criteria for service connection for a psychiatric disability.  Accordingly, service connection is not warranted.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

New and material evidence not having been received, the request to reopen a claim of entitlement to service connection for bilateral pes planus is denied.  

Entitlement to service connection for bilateral toe disorders is denied.  

Entitlement to service connection for right thigh disability is denied.

Entitlement to service connection for a psychiatric disorder, claimed as posttraumatic stress disorder, is denied.


REMAND

The Veteran's service medical records are negative for any complaints of clinical findings of sleep apnea.  In April 2017, a VA examiner found that the Veteran had never had sleep apnea and that he had never had a sleep study.  The evidence shows, however, that in April 2008 the Veteran reportedly underwent a sleep study.  Further, during a March 2010 VA examination it was noted that the appellant had been diagnosed with sleep apnea, and that he used a CPAP machine.  Such evidence suggests that the April 2017 VA examiner's opinion may be based upon an inaccurate factual predicate.  A medical opinion based upon an inaccurate factual premise has no probative value.  Reonal v. Brown, 5 Vet. App. 458 (1993).  Accordingly, additional development is warranted.  

A review of the record shows that in August 2005, the Veteran was granted Social Security Disability benefits.  The Social Security Administration found that the Veteran became disabled in February 2005 due primarily to osteoarthrosis and allied disorders and the effects of musculoskeletal connective tissue injuries.  

Although the Veteran has a combined 80 percent rating for multiple service-connected disabilities, none are evaluated more than 30 percent disabling.  Therefore, he does not meet the percentage rating criteria for a total disability evaluation based on individual unemployability due to service connected disorders under 38 C.F.R. § 4.16(a) (2017).  However, his service-connected disabilities include degenerative arthritis of the left acromioclavicular joint, evaluated as 30 percent disabling; lumbar strain with degenerative disc disease, evaluated as 20 percent disabling; and sciatic neuropathy of the right lower extremity, evaluated as 10 percent disabling.  Given the general musculoskeletal nature of those disabilities, and the decision of the Social Security Administration, the Board finds that the case needs to be forwarded to the Director of the VA Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 4.16(b) (2017).  

In light of the need for further development, the case is REMANDED to the Agency of Original Jurisdiction (AOJ) for the following action:

1.  Ask the Veteran for the name and address of the health care provider who administered a sleep study in or about April 2008.  Then, contact that health care provider directly and request all records associated with that study.  

Also ask the Veteran for the name and address of the health care provider who prescribed a CPAP machine.  Then, contact that health care provider directly and request all medical records associated with that prescription.  

A failure to respond or a negative reply to any request must be associated with the claims folder.  

If the records are held by an entity affiliated with the Federal government, efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  

If the requested records are held by an entity affiliated with the Federal government, and those records are unavailable, notify the Veteran and his representative in accordance with the provisions of 38 U.S.C. § 5103A(b); 38 C.F.R. § 3.159(e).  

2.  Thereafter, schedule the Veteran for an examination to determine the nature and etiology of any diagnosed sleep disorder to include sleep apnea.  The examiner must report the elements supporting the diagnosis.  The examiner must opine whether it is at least as likely as not (at least a 50/50 chance) that sleep apnea had its onset in service.  

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand.  

The Veteran is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2017). 

3.  Thereafter, undertake any other indicated development.  Then readjudicate the issues of entitlement to service connection for sleep apnea and entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  If individual unemployability benefits are not granted, then forward the Veteran's claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders to the Director of the VA Compensation Service for extraschedular consideration.  Include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.

4.  If any benefits sought on appeal remain denied the Veteran and his representative must be furnished a supplemental statement of the case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


